Citation Nr: 0408630	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for the service connected residuals of a right ankle 
injury.  

2.  Entitlement to an increased (compensable) disability 
rating for the service connected residuals of a left ankle 
injury.   


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1989 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision, in part, denied 
compensable disability ratings for the veteran's service 
connected residuals of right and left ankle injuries.  

In November 2003, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran claims that the service connected residuals of 
bilateral ankle injuries have increased in severity and 
warrant compensable disability ratings.  

In November 2003 the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Las Judge.  She 
testified that her service connected ankle disabilities had 
increased in severity since her last VA examination conducted 
in March 2002.  Therefore, another VA examination must be 
ordered.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) 
(requiring a new examination where the claimant asserts that 
a disability has increased in severity since the time of the 
last VA examination).

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where she had been treated for her 
service connected ankle disabilities from 
2002 to the present.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.

3.  The veteran should be accorded the 
appropriate VA examination for ankle 
disabilities.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right and left ankle 
pathology found to be present.  The 
examiner should provide complete rationale 
for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's  ankles, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, ankylosis, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of her ankles.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (2000) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right ankle 
and left ankle.  The examining 
physician should specify the results in 
actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

4.  Following the above, the RO should 
readjudicate the veteran's claim for an 
increased disability rating for his 
service connected PTSD.  In this respect 
the RO is reminded to specifically 
consider all of the evidence received 
after the November 2002 Supplemental 
Statement of the Case.  If any benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


